                  IN THE UNITED STATES DISTRICT COURT

               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA          :
                                  :
          V.                      :          1:19CR54-1
                                  :
STEVE BRANTLEY SPENCE             :

                      ORDER DISMISSING COUNT ONE

     Upon motion of the Defendant for an order dismissing Count

One of the superseding indictment in this action,

     After hearing evidence and arguments of counsel, it appears

to the court that venue to try Defendant on Count One of the

indictment in this action does not lie in the Middle District of

North Carolina,

     IT IS THEREFORE ORDERED that Count One of the superseding

indictment in this action is hereby dismissed.

     SO ORDERED, this the ___ day of __________, 2020



                                  ____________________________
                                  United States District Judge




      Case 1:19-cr-00054-UA Document 29-1 Filed 07/14/20 Page 1 of 1
